Citation Nr: 1418177	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the "staged" (10 percent prior to January 27, 2012 and 20 percent from that date) ratings assigned for left knee degenerative joint disease (DJD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for left knee DJD.  In April 2013, the RO increased the rating to 20 percent, effective January 27, 2012.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of entitlement to increased ratings for cervical and lumbar spine disabilities have been raised in correspondence received in June 2012.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

The critical questions that remain to be resolved include whether or not the Veteran has left knee instability, and if so, the degree of instability and when the degree(s) of instability became manifest.  VA treatment records note she complained of left knee instability as early as in February 2010.  An August 2011 private medical opinion notes increased left knee pain with instability.  However, on June 2012 VA examination, stability was noted ti be normal; Lachman, posterior drawer, and valgus/vargus tests were negative.  All treatment records note the Veteran wears a knee brace.  At the October 2013 hearing, she testified that her left knee continues to give out on her.  In light of the conflicting medical reports, is needed to address the unresolved questions.  

Furthermore, the Veteran testified that she has received VA treatment for the left knee disability, to include physical therapy.  A supplemental statement of the case (SSOC) notes that Coatesville, PA VA Medical Center medical records from June 2010 to August 2012 were reviewed.  However, the record before the Board (paper and electronic) includes records only from October 2009 to May 2010.  As VA treatment records are likely to contain pertinent information, and are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of all VA treatment the Veteran has received for her left knee disability since May 2010 (to include physical therapy notes).

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of her left knee disability.  Her entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should also comment as to whether there is subluxation or instability and, if so, the degree of such.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

